        Case 1:20-cv-03010-APM Document 33-1 Filed 11/13/20 Page 1 of 29




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 United States of America, et al.,

                                 Plaintiffs,            Case No. 1:20-cv-03010-APM

 v.                                                     HON. AMIT P. MEHTA

 Google LLC,

                                 Defendant.



                              [PROPOSED] PROTECTIVE ORDER

        In the interests of (i) ensuring efficient and prompt resolution of this Action; (ii)

facilitating discovery by the Parties litigating this Action; and (iii) protecting confidential

information from improper disclosure or use, the Parties stipulate to the provisions set forth

below. The Court, upon good cause shown and pursuant to Fed. R. Civ. P. 26(c)(1), ORDERS as

follows:

A.         Definitions

        1. As used herein:

                  (a) “Action” means the above-captioned action pending in this Court, including

any related discovery, pretrial, trial, post-trial, or appellate proceedings.

                  (b) “Confidential Information” means any trade secret or other confidential

research, development, or commercial information, as such terms are used in

Fed. R. Civ. P. 26(c)(1)(G), or any document, transcript, or other material containing such

information that has not been published or otherwise made publicly available.
        Case 1:20-cv-03010-APM Document 33-1 Filed 11/13/20 Page 2 of 29




                (c) “Defendant” means Google LLC, and its and their divisions, subsidiaries,

affiliates, partnerships and joint ventures, and all directors, officers, employees, agents (including

counsel), and representatives of the foregoing.

                (d) “Disclosed” means shown, divulged, revealed, produced, described,

transmitted or otherwise communicated, in whole or in part.

                (e) “Document” means any document or electronically stored information, as the

term is used in Fed. R. Civ. P. 34(a).

                (f) “Investigation” means the pre-Complaint inquiry by Plaintiff and Plaintiff

States into potential anticompetitive conduct by Google.

                (g) “Investigation Materials” means non-privileged documents, testimony or

other materials that (i) any Non-Party provided to any Party, either voluntarily or under

compulsory process, relating to the Investigation; (ii) constitute any communication between any

Party and any Non-Party in connection with and during the Investigation; (iii) any Party provided

to any Non-Party relating to the Investigation; or (iv) Defendant, or affiliated person or entity,

provided to Plaintiffs relating to the Investigation.

                (h) “Litigation Materials” means non-privileged documents, testimony, or other

materials that (i) any Non-Party provides to any Party, either voluntarily or under compulsory

process, in connection with and during the pendency of this Action; (ii) constitute any

communication between any Party and any Non-Party in connection with and during the

pendency of this Action; (iii) Defendant provides to any Plaintiff in connection with and during

the pendency of this Action; and/or (iv) any Plaintiff provides to Defendant in connection with

and during the pendency of this Action.


                                                  2
        Case 1:20-cv-03010-APM Document 33-1 Filed 11/13/20 Page 3 of 29




                (i) “Non-Party” means any natural person, partnership, corporation, association,

or other legal entity not named as a Party to this Action.

                (j) “Outside Counsel of Record” means the attorneys employed by outside law

firms representing Defendant in this proceeding.

                (j) “Party” means any Plaintiff, Plaintiff States, or Defendant in this Action.

“Parties” means collectively Plaintiffs, Plaintiff States, and Defendant in this Action.

               (k) “Plaintiff” means the U.S. Department of Justice and all of its employees,

agents, and representatives, and the Plaintiff States.

               (l) “Plaintiff States” means the States of Arkansas, Florida, Georgia, Indiana,

Kentucky, Louisiana, Mississippi, Missouri, Montana, South Carolina, and Texas.

               (m) “Person” means any natural person, corporate entity, business entity,

partnership, association, joint venture, governmental entity, or trust.

               (n) “Protected Person” means any Person (including a Party) that either

voluntarily or under compulsory process, has provided or provides (i) Investigation Materials in

connection with the Investigation, or (ii) Litigation Materials.

B.      Designation of Confidential Information

       2. Within 3 business days of the Court’s entry of this Order, each Party shall send by

email, facsimile, or overnight delivery a copy of this Order to each Non-Party Protected Person

(or, if represented by counsel, the Non-Party Protected Person’s counsel) that provided

Investigation Materials to that Party.

       3. DESIGNATION OF INVESTIGATION MATERIALS BY PROTECTED

PERSONS. Investigation Materials that are entitled to confidentiality under the Antitrust Civil


                                                 3
        Case 1:20-cv-03010-APM Document 33-1 Filed 11/13/20 Page 4 of 29




Process Act, or any other federal or state statute or regulation, or under any federal or state court

precedent interpreting such statute or regulation, or under any federal court precedent

interpreting such a statute or regulation, as well as any information that discloses the substance

of the contents of any Confidential Information derived from a document subject to this Order,

and any information taken from any portion of such material, shall be treated as Confidential

Information for purposes of this Order. The identity of a third party submitting such

Confidential Information shall also be treated as Confidential Information for the purposes of

this Order where the submitter has requested such confidential treatment.

       4. If a Non-Party Protected Person believes that this Order does not adequately protect its

Confidential Information, it may, within 7 days after receipt of a copy of this Order, seek

additional protection from the Court for the Non-Party Protected Person’s Confidential

Information. If a Non-Party Protected Person seeks additional protection from the Court, the

Investigation Materials for which additional protection has been sought will not be provided to

other Persons, aside from outside counsel for Defendant, until the Court has ruled.

       5. Any production of documents or testimony not designated as confidential will not be

deemed a waiver of any future claim of confidentiality concerning such information if it is later

designated as confidential. If at any time before trial of this Action, a Protected Person realizes

that it should have designated as confidential any Investigation Materials or Litigation Materials

that Person previously produced during discovery in this Action, it may so designate such

documents, testimony, or other materials by notifying the Parties in writing. The Parties shall

thereafter treat the Investigation Materials or Litigation Materials pursuant to the Protected

Person’s new designation under the terms of this Order. However, the disclosure of any


                                                4
        Case 1:20-cv-03010-APM Document 33-1 Filed 11/13/20 Page 5 of 29




information for which disclosure was proper when made will not be deemed improper regardless

of any such subsequent confidentiality designation.

       6. DESIGNATION OF LITIGATION MATERIALS BY PROTECTED PERSONS.

The following procedures govern the process for Protected Persons to designate as confidential

any information that they disclose in this Action after this Order is entered, including but not

limited to information in response to requests under Fed. R. Civ. P. 30, 31, 33, 36, and 45, and

documents disclosed in response to Fed. R. Civ. P. 33(d), 34(b)(2) and (c), or 45:

                (a) Testimony. All transcripts of depositions taken in this Action after entry of

this Order will be treated as Confidential Information in their entirety for 30 days after the date

when a complete and final copy of the transcript has been made available to the deponent (or the

deponent’s counsel, if applicable). Within five business days of receipt of the final transcript, the

Party who noticed the deposition shall provide the final transcript to the deponent. Within 30

days following receipt of the final transcript, the deponent may designate as Confidential any

portion of the deposition transcript, by page(s) and line(s), and any deposition exhibits provided

by the deponent or the deponent’s employer. To be effective, such designations must be

provided in writing to Plaintiffs’ and Defendant’s counsel listed below:

        For Plaintiff United States:

                Kenneth M. Dintzer
                U.S. Department of Justice, Antitrust Division
                Technology & Financial Services Section
                450 Fifth Street NW, Suite 7100
                Washington, DC 20530
                Kenneth.Dintzer2@usdoj.gov




                                                5
Case 1:20-cv-03010-APM Document 33-1 Filed 11/13/20 Page 6 of 29




For Plaintiff State of Arkansas:

        Leslie Rutledge, Attorney General
        Johnathan R. Carter, Assistant Attorney General
        Office of the Attorney General, State of Arkansas
        323 Center Street, Suite 200
        Little Rock, Arkansas 72201
        Johnathan.Carter@arkansasag.gov

For Plaintiff State of Florida:

        Ashley Moody, Attorney General
        R. Scott Palmer, Interim Co-Director, Antitrust Division
        Nicholas D. Niemiec, Assistant Attorney General
        Lee Istrail, Assistant Attorney General
        Office of the Attorney General, State of Florida
        PL-01 The Capitol
        Tallahassee, Florida 32399
        Scott.Palmer@myfloridalegal.com

For Plaintiff State of Georgia:

        Christopher Carr, Attorney General
        Margaret Eckrote, Deputy Attorney General
        Daniel Walsh, Senior Assistant Attorney General
        Dale Margolin Cecka, Assistant Attorney General
        Office of the Attorney General, State of Georgia
        40 Capitol Square, SW
        Atlanta, Georgia 30334-1300
        dcecka@law.georgia.gov

For Plaintiff State of Indiana:

        Curtis Hill, Attorney General
        Scott L. Barnhart, Chief Counsel and Director, Consumer Protection Division
        Matthew Michaloski, Deputy Attorney General
        Erica Sullivan, Deputy Attorney General
        Office of the Attorney General, State of Indiana
        Indiana Government Center South, Fifth Floor
        302 West Washington Street
        Indianapolis, Indiana 46204
        Scott.Barnhart@atg.in.gov



                                      6
Case 1:20-cv-03010-APM Document 33-1 Filed 11/13/20 Page 7 of 29




For Plaintiff Commonwealth of Kentucky:

       Justin D. Clark, Deputy Director of Consumer Protection
       Office of the Attorney General, Commonwealth of Kentucky
       1024 Capital Center Drive, Suite 200
       Frankfort, Kentucky 40601
       Justind.Clark@ky.gov

For Plaintiff State of Louisiana:

       Jeff Landry, Attorney General
       Stacie L. Deblieux, Assistant Attorney General
       Office of the Attorney General, State of Louisiana
       Public Protection Division
       1885 North Third St.
       Baton Rouge, Louisiana 70802
       Deblieuxs@ag.louisiana.gov

For Plaintiff State of Missouri:

       Kimberley G. Biagioli
       Assistant Attorney General
       Missouri Attorney General’s Office
       615 E. 13th Street, Suite 401
       Kansas City, MO 64106
       Kimberley.Biagioli@ago.mo.gov

For Plaintiff State of Mississippi:

       Lynn Fitch, Attorney General
       Hart Martin, Special Assistant Attorney General
       Crystal Utley Secoy, Assistant Attorney General
       Office of the Attorney General, State of Mississippi
       P.O. Box 220
       Jackson, Mississippi 39205
       Hart.Martin@ago.ms.gov




                                      7
Case 1:20-cv-03010-APM Document 33-1 Filed 11/13/20 Page 8 of 29




For Plaintiff State of Montana:

       Timothy C. Fox, Attorney General
       Mark Mattioli, Chief, Office of Consumer Protection
       Office of the Attorney General, State of Montana
       P.O. Box 200151
       555 Fuller Avenue, 2nd Floor
       Helena, MT 59620-0151
       mmattioli@mt.gov

For Plaintiff State of South Carolina:

       Mary Frances Jowers, Assistant Deputy Attorney General
       Rebecca M. Hartner, Assistant Attorney General
       Office of the Attorney General, State of South Carolina
       P.O. Box 11549
       Columbia, South Carolina 29211-1549
       mfjowers@scag.gov
       rhartner@scag.gov

For Plaintiff State of Texas:

       Bret Fulkerson
       Office of the Attorney General, Antitrust Division
       300 West 15th Street
       Austin, Texas 78701
       Bret.Fulkerson@oag.texas.gov

For Defendant Google:

       John E. Schmidtlein
       Colette Connor
       Williams & Connolly LLP
       725 Twelfth Street, N.W.
       Washington, D.C. 20005
       jschmidtlein@wc.com
       cconnor@wc.com

       Susan Creighton
       Franklin Rubinstein
       Wilson Sonsini Goodrich & Rosati
       1700 K Street, N.W.
       Washington, D.C. 20006
       screighton@wsgr.com

                                         8
        Case 1:20-cv-03010-APM Document 33-1 Filed 11/13/20 Page 9 of 29




                frubinstein@wsgr.com

        Any portion of the transcript or exhibits not so designated pursuant to this subparagraph

6(a) shall not be treated as confidential.

       When a Party is entitled under this Order to question a deponent about a document or

information that has been designated by a different Protected Person as confidential, the Party

that asked such questions shall designate as confidential the portion of the transcript relating to

such confidential document or information.

                (b) Documents. A Protected Person who designates as Confidential Information

any document that it produced in this Action must stamp or otherwise mark each page containing

Confidential Information with the designation “CONFIDENTIAL” in a manner that will not

interfere with legibility, including page numbering, or audibility. If the entire document is not

Confidential Information, the Protected Person shall stamp or label only those pages that contain

Confidential Information.

                (c) Electronic Documents and Data. Where a Protected Person produces

electronic files and documents in native electronic format, such electronic files and documents

shall be designated by the Protected Person for protection under this Order by appending to the

file names or designators information indicating whether the file contains Confidential

Information, or by any other reasonable method for appropriately designating such information

produced in electronic format, including by making such designations in reasonably accessible

metadata associated with the files. Where Confidential Information is produced in electronic

format on a disk or other medium that contains exclusively Confidential Information, the

“CONFIDENTIAL” designation may be placed on the disk or other medium. When electronic


                                                9
         Case 1:20-cv-03010-APM Document 33-1 Filed 11/13/20 Page 10 of 29




files or documents in native form are printed for use at deposition, in a court proceeding, or for

provision in printed form to any person described in subparagraph 11(g), the Party printing the

electronic files or documents shall affix a legend to the printed document saying

“CONFIDENTIAL” and include the production number and designation associated with the

native file.

         7. DESIGNATION OF LITIGATION MATERIALS FROM NON-PARTIES

REQUESTED FROM PARTIES. In the event that a Party is required, by a valid discovery

request, to produce a Non-Party’s Confidential Information in its possession, and the Party is

subject to an agreement with the Non-Party not to produce the Non-Party’s Confidential

Information, then the Party shall:

                (a) promptly notify in writing the Party seeking the Confidential Information that

some or all of the information requested is subject to a confidentiality agreement with a Non-

Party;

                (b) promptly notify the Non-Party that its Confidential Information is being

requested and make the information requested available for inspection by the Non-Party; and

                (c) promptly provide the Non-Party with a copy of the Stipulated Protective Order

in this litigation, the relevant discovery request(s), and a reasonably specific description of the

information requested.

         8. If the Non-Party fails to object or seek a protective order from this Court within 14

days of receiving the notice and accompanying information, the Non-Party’s Confidential

Information responsive to the discovery request may be produced. If the Non-Party timely seeks

a protective order, its Confidential Information that is subject to the confidentiality agreement


                                                10
       Case 1:20-cv-03010-APM Document 33-1 Filed 11/13/20 Page 11 of 29




shall not be produced before a determination by the Court. 1 Absent an order to the contrary, the

Non-Party shall bear the burden and expense of seeking protection in this Court of its Protected

Material. The terms of this Order are applicable to information produced by a Non-Party in this

action and designated as Confidential Information. Such information produced by Non-Parties

in connection with this litigation is protected by the remedies and relief provided by this Order.

Nothing in these provisions should be construed as prohibiting a Non-Party from seeking

additional protections.

       9. UNAUTHORIZED DISCLOSURE OF CONFIDENTIAL INFORMATION. In the

event of a disclosure of any Confidential Information to any person(s) not authorized to receive

such disclosure under this Order, the Party responsible for having made such disclosure shall

promptly notify the Protected Person whose material has been disclosed and provide to such

Protected Person all known relevant information concerning the nature and circumstances of the

disclosure. The disclosing Party shall also (a) promptly take all reasonable measures to retrieve

the improperly disclosed material and to ensure that no further or greater unauthorized disclosure

and/or use thereof is made; (b) inform the person or persons to whom unauthorized disclosure

were made of all the terms of this Order, and (c) request such person or persons execute the

Agreement Concerning Confidentiality in the form of Appendix A attached hereto.

Unauthorized or inadvertent disclosure shall not change the confidential status of any disclosed

material or waive the right to maintain the disclosed material as containing Confidential




1
  The purpose of this provision is to alert the interested parties to the existence of confidentiality
rights of a Non-Party and to afford the Non-Party an opportunity to protect its confidentiality
interests in this Court.

                                                11
          Case 1:20-cv-03010-APM Document 33-1 Filed 11/13/20 Page 12 of 29




Information. 2

    C.     Challenges to Confidential Designation

          10. Any Party who objects to any designation of confidentiality (the “Objecting Party”)

may at any time before the trial of this Action provide a written notice to the Protected Person

who made such designation (the “Designating Party”) and all Parties to this Action stating with

particularity the grounds for the objection. All materials objected to shall continue to be treated

as Confidential Information pending resolution of the dispute. Within thirty (30) days of the

Objecting Party’s written notice, the Objecting Party and the Designating Party shall attempt to

confer to discuss their respective positions. If the Objecting Party and Designating Party cannot

reach agreement on the objection within thirty (30) days of the Objecting Party’s written notice

(or another deadline agreed to by the Objecting Party and the Designating Party), the Objecting

Party may address the dispute to this Court by filing a letter motion and/or motion in accordance

with applicable rules. If the Court finds the designation of Confidential Information to have been

inappropriate, the challenged designation shall be considered rescinded.

D.        Disclosure of Confidential Information

           11. Confidential Information may be disclosed only to the following persons:

                   (a) the Court and all persons assisting the Court in this Action, including law

    clerks, court reporters, and stenographic or clerical personnel;

                   (b) U.S. Department of Justice attorneys and counsel for Plaintiff States,

    paralegals and other professional personnel (including support and IT staff), and agents or



2
    Inadvertent disclosures under Fed. R. Evid. 502 are addressed in separate orders.

                                                  12
      Case 1:20-cv-03010-APM Document 33-1 Filed 11/13/20 Page 13 of 29




independent contractors retained by the Plaintiffs to assist in this Action whose functions

require access to the information;

               (c) Outside Counsel of Record for Defendant, including any attorneys (but not

in-house attorneys for the Defendant), paralegals, and other professional personnel (including

support and IT staff) that such outside counsel assigns to this Action whose functions require

access to the information (but not any employee of the Defendant);

               (d) outside vendors or service providers (such as copy-service providers, outside

court reporters retained for depositions, and document-management consultants) retained by a

Party to assist that Party in this Action provided that they shall first execute an Agreement

Concerning Confidentiality in the form of Appendix A attached hereto;

               (e) any mediator, arbitrator, or special master that the Parties engage in this

Action or that this Court appoints;

               (f) persons who the Confidential Information itself indicates, or who the

receiving party has a good-faith basis to believe, were the author, addressee, recipient,

custodian, or source of the document, to the extent they have previously had lawful access to the

document disclosed or to be disclosed; any current employee of a Party whose statements or

communications are quoted, recounted, or summarized in said Party’s document; or persons for

whom counsel for Plaintiffs or Defendant believes in good faith previously received or had

access to the document, unless the person indicates that he or she did not have access to the

document;

               (g) any person retained by a Party to serve as a testifying or consulting expert in

this Action, including employees of the firm with which the expert or consultant is associated or


                                              13
      Case 1:20-cv-03010-APM Document 33-1 Filed 11/13/20 Page 14 of 29




independent contractors who assist the expert’s work in this Action, provided that they shall

first execute an Agreement Concerning Confidentiality in the form of Appendix A attached

hereto; and

                 (h) outside trial consultants (including, but not limited to, graphics consultants)

provided that they shall first execute an Agreement Concerning Confidentiality in the form of

Appendix A attached hereto.

                 (i) the two (2) employees of Defendant identified on Appendix C hereto who

have executed the In-House Counsel Agreement Concerning Confidentiality in the form of

Appendix B attached hereto, in which each attests that he or she is not involved in Defendant’s

competitive decision-making and will not be so involved during the pendency of this Action and

for two years thereafter. The Defendant’s employees identified on Appendix C hereto may only

access Confidential Information (other than Confidential Information contained in pleadings,

expert reports, and discovery responses) in person at the offices of their outside counsel, or

using a secure electronic data room or document review platform using individual login

identifications and passwords. Defendant shall promptly report any confirmed or suspected

unauthorized use or disclosure of Confidential Material to the Court, Plaintiff, and the Plaintiff

States.

          12. Counsel for the Party making the disclosure must retain the original of the

Agreement Concerning Confidentiality in the form of Appendix A attached hereto for a period

of at least one year following the final resolution of this Action.




                                                14
      Case 1:20-cv-03010-APM Document 33-1 Filed 11/13/20 Page 15 of 29




       13. Each individual described in paragraph 11 of this Order to whom information

designated as Confidential Information is disclosed must not disclose that Confidential

Information to any other individual, except as provided in this Order.

       14. Nothing in this Order prevents Plaintiffs, subject to taking appropriate steps to

preserve the confidentiality of such information, from disclosing such information designated as

confidential (i) in the course of any other legal proceeding in which the U.S. Department of

Justice or the States of Arkansas, Florida, Georgia, Indiana, Kentucky, Louisiana, Mississippi,

Missouri, Montana, South Carolina, and Texas is a party; (ii) for the purpose of securing

compliance with a Final Judgment in this Action; or (iii) for law enforcement purposes.

However, if Plaintiffs decide to disclose Confidential Information pursuant to the provisions in

this Paragraph or Paragraph 15(d), at least seven (7) days in advance of such disclosure it shall,

unless otherwise prohibited by law or regulation, provide notice to the producing Party of its

intention to make such a disclosure and identify with specificity both the documents it intends

to disclose and the proposed recipient of the Confidential Information.

       15. Nothing in this Order:

               (a) limits a Protected Person’s use or disclosure of its own information

designated as Confidential Information;

               (b) prevents disclosure of Confidential Information with the consent of the

Protected Person that designated the material as confidential;

               (c) prevents disclosure by a Party of Confidential Information (i) that is or has

become publicly known through no fault of that Party; (ii) lawfully acquired by or known to that

Party independent of receipt during the Investigation or in discovery in this Action; (iii)


                                              15
      Case 1:20-cv-03010-APM Document 33-1 Filed 11/13/20 Page 16 of 29




previously produced, disclosed and/or provided to that Party without an obligation of

confidentiality and not by inadvertence or mistake; or (iv) pursuant to an order of a court or as

may be required by regulation; or

               (d) prevents Plaintiff United States’ retention, use, or disclosure of Investigation

Materials outside the context of this Action to the extent permitted by applicable law or

regulation governing such pre-complaint discovery including the Hart-Scott-Rodino Act, 15

U.S.C. § 18a, and the Antitrust Civil Process Act, 15 U.S.C. §§ 1311-14, or for law enforcement

purposes, or as required by law, court order, or regulation.

E.     Use of Information Designated Confidential in This Action

       16. In the event that any Confidential Information is contained in any pleading, motion,

exhibit or other paper filed or to be filed with the Court, the Court shall be so informed by the

party filing such papers, and such papers shall be filed under seal, in accordance with Local

Rule 5.1(h). This Order hereby grants the Parties leave to file such properly designated

Confidential Information under seal. To the extent that such material was originally submitted

by a Non-Party, the Party including the materials in its papers shall immediately notify the

submitter of such inclusion. Confidential Information contained in the papers shall continue to

be maintained under seal until further order of the Court, provided, however, that such papers

may be furnished to persons or entities who may receive Confidential Information pursuant to

Paragraph 11. Upon or after filing any paper containing Confidential Information, the filing

Party shall file on the public record a duplicate copy of the paper that does not reveal

Confidential Information. Further, if the protection for any such material expires, a Party may

file on the public record a duplicate copy that also contains the formerly protected material.


                                              16
       Case 1:20-cv-03010-APM Document 33-1 Filed 11/13/20 Page 17 of 29




Nothing in this Order shall restrict the Parties or any interested member of the public from

challenging the filing of any Confidential Information under seal.

        17. Parties shall give the other parties notice if they reasonably expect a deposition,

hearing, or other proceeding to include Confidential Information so that the other parties can

ensure that only authorized individuals are present at those proceedings. The use of a document

as an exhibit at a deposition shall not in any way affect its designation as Confidential

Information.

        F.      Use of Confidential Information at Trial

        18.     Disclosure at trial or at any evidentiary hearing of any document, testimony, or

other material designated as Confidential Information will be governed pursuant to a separate

court order. Unless otherwise directed by the Court, the Parties shall meet and confer and submit

a recommended order outlining those procedures no later than thirty (30) calendar days before

the first day of trial or any evidentiary hearing. Upon the filing of a proposed order governing

the disclosure of Confidential Information at trial or any evidentiary hearing, the Parties shall

provide notice of such order to third parties whose Confidential Information is expected to be

used at trial or any evidentiary hearing.

        20. Unless otherwise provided for in this Order, all Confidential Information produced

by a Party or a Non-Party as part of this proceeding shall be used solely for the conduct of this

Action and shall not be used for any business, commercial, competitive, personal, or other

purpose.




                                               17
      Case 1:20-cv-03010-APM Document 33-1 Filed 11/13/20 Page 18 of 29




H.        Procedures upon Termination of This Action

          21. The obligations imposed by this Order survive the termination of this Action unless

the Court, which shall retain jurisdiction to resolve any disputes arising out of this Order, orders

otherwise. Within 90 days after the expiration of the time for appeal of an order, judgment, or

decree terminating this litigation, all persons having received information designated as

Confidential Information must, to the extent permitted by the states’ retention schedules, either

make a good faith effort to return such material and all copies thereof to the Protected Person

(or the Protected Person’s counsel if represented by counsel) that produced it, or destroy or

delete all such Confidential Information and certify that fact in writing to the Party or Protected

Person.

          22. Counsel for the Parties will be entitled to retain court papers, deposition and trial

transcripts and exhibits, and work product, provided that the Parties and their counsel do not

disclose the portions of court papers, deposition transcripts, exhibits, or work product

containing information designated as Confidential Information to any person except pursuant to

court order or agreement with the Protected Person that produced the Confidential Information

or as otherwise permitted herein. All Confidential Information returned to the Parties or their

counsel by the Court likewise must be disposed of in accordance with this paragraph. Nothing

in this paragraph, however, restricts the rights of the Parties under paragraphs 14 or 15 of this

Order.

I.        Right to Seek Modification

          23. Nothing in this Order limits any Person, including members of the public, a Party,

or a Protected Person, from seeking (1) further or additional protections of any of its materials,


                                                 18
       Case 1:20-cv-03010-APM Document 33-1 Filed 11/13/20 Page 19 of 29




 or (2) modification of this Order upon motion duly made pursuant to the Rules of this Court,

 including, without limitation, an order that certain material not be produced at all or is not

 admissible evidence in this Action or any other proceeding.

J.      The Privacy Act

        24. Any order of this Court requiring the production of any document, information, or

transcript of testimony constitutes a court order within the meaning of the Privacy Act, 5 U.S.C.

§ 552a(b)(11).

K.      Persons Bound by This Order

        25. This Order shall be binding on the Parties to this Action, their attorneys, and their

successors, personal representatives, administrators, assigns, parents, subsidiaries, divisions,

affiliates, employees, agents, retained consultants and experts, and any persons or organizations

over which they have direct control.

L.      Violations of This Order

        26.      Any violation of this Order may be deemed a contempt and punished by a fine of

up to $250,000. Any imposed fine will be paid individually by the person who violates this

Order. A violator may not seek to be reimbursed or indemnified for the payment the violator has

made. If the violator is an attorney, the Court may recommend to the appropriate professional

disciplinary authority that the attorney be sanctioned, suspended, or disbarred.




                                                19
     Case 1:20-cv-03010-APM Document 33-1 Filed 11/13/20 Page 20 of 29




SO ORDERED:

Dated this ___ day of __________, 2020



                           ___________________________________




                                         20
         Case 1:20-cv-03010-APM Document 33-1 Filed 11/13/20 Page 21 of 29



                                                APPENDIX A

                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 United States of America, et al.,

                                  Plaintiffs,          Case No. 1:20-cv-03010-APM

 v.                                                    HON. AMIT P. MEHTA

 Google LLC,

                                  Defendant.



                     AGREEMENT CONCERNING CONFIDENTIALITY

         I,              , am employed by             as _______________________.

I hereby certify that:

      1. I have read the Protective Order entered in the above-captioned action, and understand its

terms.

      2. I agree to be bound by the terms of the Protective Order entered in the above-captioned

action. I agree to use the information provided to me only as explicitly provided in this

Protective Order.

      3. I understand that my failure to abide by the terms of the Protective Order entered in the

above-captioned action may subject me, without limitation, to civil and criminal penalties for

contempt of Court.

      4. I submit to the jurisdiction of the United States District Court for the District of Columbia

solely for the purpose of enforcing the terms of the Protective Order entered in the

above-captioned action and freely and knowingly waive any right I may otherwise have to object

to the jurisdiction of said court.
Case 1:20-cv-03010-APM Document 33-1 Filed 11/13/20 Page 22 of 29




                          ______________________________
                          SIGNATURE

                          ______________________________

                          DATE




                                 2
       Case 1:20-cv-03010-APM Document 33-1 Filed 11/13/20 Page 23 of 29



                                                APPENDIX B

                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 United States of America, et al.,

                                  Plaintiffs,          Case No. 1:20-cv-03010-APM

 v.                                                    HON. AMIT P. MEHTA

 Google LLC,

                                  Defendant.



      IN-HOUSE COUNSEL AGREEMENT CONCERNING CONFIDENTIALITY

        I,               , am employed by             as _______________________.

I hereby certify that:

        1.      As [          ], I am not involved in competitive decision-making at Google. I do

not participate in any decisions about formulating or implementing strategies to compete with

our competitors or in any decisions about formulating or implementing pricing strategies. I am

not involved in any competition-related issues that are the subjects of confidential information in

this case. I have no responsibility for and give no advice to management about these topics. All

of the statements in this paragraph will remain true during the pendency of this Action and for

two years thereafter.

        2.      I have read the Protective Order entered in this Action, and understand its terms.

        3.      I agree to be bound by the terms of the Protective Order entered in this Action. I

agree to use the information provided to me only as explicitly provided in this Protective Order.
         Case 1:20-cv-03010-APM Document 33-1 Filed 11/13/20 Page 24 of 29




         4.    I understand that my failure to abide by the terms of the Protective Order entered

in this Action may subject me, without limitation, to civil and criminal penalties for contempt of

Court.

         5.    I submit to the jurisdiction of the United States District Court for the District of

Columbia solely for the purpose of enforcing the terms of the Protective Order entered in this

Action and freely and knowingly waive any right I may otherwise have to object to the

jurisdiction of said Court.

                                          _____________________________
                                          SIGNATURE

                                          ______________________________

                                          DATE




                                                  2
      Case 1:20-cv-03010-APM Document 33-1 Filed 11/13/20 Page 25 of 29




                                             APPENDIX C


[2 Google employees to be identified here]
Case 1:20-cv-03010-APM Document 33-1 Filed 11/13/20 Page 26 of 29




                        NAMES OF PERSONS TO BE SERVED

 For Plaintiff United States:

         Kenneth M. Dintzer
         U.S. Department of Justice, Antitrust Division
         Technology & Financial Services Section
         450 Fifth Street NW, Suite 7100
         Washington, DC 20530
         Kenneth.Dintzer2@usdoj.gov

 For Plaintiff State of Arkansas:

         Leslie Rutledge, Attorney General
         Johnathan R. Carter, Assistant Attorney General
         Office of the Attorney General, State of Arkansas
         323 Center Street, Suite 200
         Little Rock, Arkansas 72201
         Johnathan.Carter@arkansasag.gov

 For Plaintiff State of Florida:

         Ashley Moody, Attorney General
         R. Scott Palmer, Interim Co-Director, Antitrust Division
         Nicholas D. Niemiec, Assistant Attorney General
         Lee Istrail, Assistant Attorney General
         Office of the Attorney General, State of Florida
         PL-01 The Capitol
         Tallahassee, Florida 32399
         Scott.Palmer@myfloridalegal.com

 For Plaintiff State of Georgia:

         Christopher Carr, Attorney General
         Margaret Eckrote, Deputy Attorney General
         Daniel Walsh, Senior Assistant Attorney General
         Dale Margolin Cecka, Assistant Attorney General
         Office of the Attorney General, State of Georgia
         40 Capitol Square, SW
         Atlanta, Georgia 30334-1300
         dcecka@law.georgia.gov
Case 1:20-cv-03010-APM Document 33-1 Filed 11/13/20 Page 27 of 29




 For Plaintiff State of Indiana:

        Curtis Hill, Attorney General
        Scott L. Barnhart, Chief Counsel and Director, Consumer Protection Division
        Matthew Michaloski, Deputy Attorney General
        Erica Sullivan, Deputy Attorney General
        Office of the Attorney General, State of Indiana
        Indiana Government Center South, Fifth Floor
        302 West Washington Street
        Indianapolis, Indiana 46204
        Scott.Barnhart@atg.in.gov

 For Plaintiff Commonwealth of Kentucky:

        Justin D. Clark, Deputy Director of Consumer Protection
        Office of the Attorney General, Commonwealth of Kentucky
        1024 Capital Center Drive, Suite 200
        Frankfort, Kentucky 40601
        Justind.Clark@ky.gov

 For Plaintiff State of Louisiana:

        Jeff Landry, Attorney General
        Stacie L. Deblieux, Assistant Attorney General
        Office of the Attorney General, State of Louisiana
        Public Protection Division
        1885 North Third St.
        Baton Rouge, Louisiana 70802
        Deblieuxs@ag.louisiana.gov

 For Plaintiff State of Missouri:

        Kimberley G. Biagioli
        Assistant Attorney General
        Missouri Attorney General’s Office
        615 E. 13th Street, Suite 401
        Kansas City, MO 64106
        Kimberley.Biagioli@ago.mo.gov

 For Plaintiff State of Mississippi:

        Lynn Fitch, Attorney General
        Hart Martin, Special Assistant Attorney General
        Crystal Utley Secoy, Assistant Attorney General

                                        2
Case 1:20-cv-03010-APM Document 33-1 Filed 11/13/20 Page 28 of 29




        Office of the Attorney General, State of Mississippi
        P.O. Box 220
        Jackson, Mississippi 39205
        Hart.Martin@ago.ms.gov

 For Plaintiff State of Montana:

        Timothy C. Fox, Attorney General
        Mark Mattioli, Chief, Office of Consumer Protection
        Office of the Attorney General, State of Montana
        P.O. Box 200151
        555 Fuller Avenue, 2nd Floor
        Helena, MT 59620-0151
        mmattioli@mt.gov

 For Plaintiff State of South Carolina:

        Mary Frances Jowers, Assistant Deputy Attorney General
        Rebecca M. Hartner, Assistant Attorney General
        Office of the Attorney General, State of South Carolina
        P.O. Box 11549
        Columbia, South Carolina 29211-1549
        mfjowers@scag.gov
        rhartner@scag.gov

 For Plaintiff State of Texas:

        Bret Fulkerson
        Office of the Attorney General, Antitrust Division
        300 West 15th Street
        Austin, Texas 78701
        Bret.Fulkerson@oag.texas.gov

 For Defendant Google:

        John E. Schmidtlein
        Colette Connor
        Williams & Connolly LLP
        725 Twelfth Street, N.W.
        Washington, D.C. 20005
        jschmidtlein@wc.com
        cconnor@wc.com



                                          3
Case 1:20-cv-03010-APM Document 33-1 Filed 11/13/20 Page 29 of 29




      Susan Creighton
      Franklin Rubinstein
      Wilson Sonsini Goodrich & Rosati
      1700 K Street, N.W.
      Washington, D.C. 20006
      screighton@wsgr.com
      frubinstein@wsgr.com




                                   4
